Citation Nr: 0903639	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-15 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a back disability to 
include as secondary to a service-connected left knee 
disability.  


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1967 to March 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2008, the veteran failed to appear for a hearing 
before a Veterans Law Judge.  


FINDING OF FACT

A back disability was not affirmatively shown to have had 
onset during service; a back disability was not manifested to 
a compensable degree within one year from the date of 
separation from service; a back disability, first diagnosed 
after service beyond the one-year presumptive period, is 
unrelated to an injury, disease, or event of service origin; 
and a back disability is not shown to be caused by or made 
worse by the service-connected left knee disability.


CONCLUSION OF LAW

A back disability is not due to injury or disease that was 
incurred in or aggravated by service; a back disability as a 
chronic disease may not be presumed to have been incurred in 
service; and a back disability is not proximately due to or 
aggravated by the service-connected left knee disability.  38 
U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.    

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in March 2004 and in March 2006.  The veteran 
was notified of the evidence needed to substantiate the claim 
of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The veteran was also notified 
that VA would obtain VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on 
his behalf.  The notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable for the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice, informing the veteran of 
the provisions for the effective date of a claim and for the 
degree of disability assignable, came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated, as evidenced by the supplemental 
statement of the case, dated in October 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records and VA records.  The veteran himself has 
furnished private medical records from C.D., M.D.  He has not 
identified any additional pertinent records for the RO to 
obtain on his behalf.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the veteran's claim.  38 U.S.C.A. § 5103A(d).  
He was afforded a VA examination in July 2004. As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. § 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  

Secondary service connection includes the concept of 
aggravation of a nonservice-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was 
amended to conform to Allen, and other substantive changes 
were made.  As the claim was filed before the other 
substantive changes were made, only the changes that conform 
to Allen apply.



Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

It is the veteran's principal contention that his current 
back disability was caused by his service-connected left knee 
disability.  

The veteran served on active duty from January 1967 to March 
1975.  His service treatment records contain no complaint or 
finding relevant to a back disability.  After service, the 
initial reports of a back condition are dated in 2002, when 
he complained of low back pain.  A VA physician's statement 
dated in November 2003 indicates that the veteran had 
osteoarthritis of the lower back.  A VA MRI of the 
lumbosacral spine in February 2004 disclosed disc bulging and 
an annular tear at L4-5.  Other VA outpatient records in 2004 
indicate a diagnosis of lumbar radiculopathy.  VA outpatient 
records from the podiatry clinic in October 2005 and December 
2005 relate, without further explanation, that the veteran 
had a history of a back injury.    

Based on the service treatment records, a back disability was 
not affirmatively shown to have had onset in service.  And as 
there is no competent evidence either contemporaneous with or 
after service that a back disability was noted during 
service, the principles of service connection pertaining to 
chroncity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997).

After service, there is not actual documentation of a 
diagnosis of a back disability until 2002.  Moreover, 
evidence of a lumbar spine disability by 2002 is well beyond 
the one-year presumptive period, following the date of 
separation from military service in March 1975, for such a 
condition as a chronic disease under 38 U.S.C.A. § 1112 and 
38 C.F.R. §§ 3.307, 3.309.



While a back disability was first documented after service, 
beyond the one-year presumptive period for the manifestation 
of a back disability as a chronic disease, there is no 
competent medical evidence that links the current back 
condition to service.  38 C.F.R. § 3.304(d).  

The veteran in particular claims that his back disability is 
caused by his service-connected left knee disability.  

To the extent that the veteran attributes his back disability 
to his service-connected left knee disability, where as here 
the determination involves a question of medical causation, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  
Although the veteran is competent to describe symptoms 
pertaining to his claimed disability, as a layperson he is 
not shown to be qualified to offer an opinion on the question 
of medical causation.  For this reason, the Board rejects his 
statements as competent evidence to substantiate the claim 
that his back disability is the result of the service-
connected left knee disability. 

As for competent medical evidence on the claim of secondary 
service connection under 38 C.F.R. § 3.310, there are private 
and VA medical opinions. 

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the analytical findings, and the probative 
weight of a medical opinion may be reduced if the physician 
fails to explain the basis for an opinion.  Sklar v. Brown, 5 
Vet. App. 140 (1993).  

In this case, there is a statement, dated in February 2004 by 
a private physician, C.D., M.D., who indicated that the 
veteran suffered from chronic knee pain and that his limping 
had caused back pain.  

The opinion did not address the casual relationship between 
the knee disability and degenerative disc disease and 
degenerative joint disease of the lumbosacral or whether the 
knee disability made degenerative disc disease and 
degenerative joint disease of the lumbosacral spine worse.  
For this reason, the Board rejects the opinion as favorable 
medical evidence on the question of secondary service 
connection, that is, whether the service-connected left knee 
disability caused or made worse degenerative disc disease and 
degenerative joint disease of the lumbosacral spine. 

The evidence against the claim consists of the opinion of a 
VA examiner, who expressed the opinion that the knee 
condition could not cause the degenerative changes in the 
back and that the question of aggravation could not be 
addressed without resorting to unfounded speculation.  And 
speculation does not equate to reasonable doubt.   38 C.F.R. 
§ 3.102.  

The Board finds that the VA examiner's opinion, which opposes 
rather than supports the claim, is the only independent 
medical evidence to address the question of medical 
causation, and the weight of the evidence is against the 
claim of secondary service connection. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a back disability to include as 
secondary to a service-connected left knee disability is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


